Citation Nr: 0007650	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  94-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for chronic low back pain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from July 1978 to July 1982.

By rating decision in November 1983, service connection was 
granted for chronic low back strain.  In June 1991, the 
veteran filed a claim for an increased rating for a back 
disability.  This appeal arises from the June 1993 rating 
decision from the Boston, Massachusetts Regional Office (RO) 
that increased the evaluation of the veteran's service 
connected low back strain from 10 percent to 20 percent.  A 
Notice of Disagreement was filed in August 1993 and a 
Statement of the Case was issued in September 1993.  A 
substantive appeal was filed in October 1993 with a request 
for a hearing at the RO before a local hearing officer.  A 
hearing at the RO was scheduled in May 1994, to which the 
veteran failed to appear.  Therefore, this case is being 
processed as though the hearing request has been withdrawn.  


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

In reviewing the evidence in the claims folder, the 
undersigned notes that the most recent VA examination 
conducted in January 1999 is inadequate for rating purposes, 
as the requirements of DeLuca v. Brown, 8 Vet. App. 202 
(1995) were not addressed.  In DeLuca, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that in evaluating a 
service-connected joint, the Board erred by not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement under 38 C.F.R. § 4.45.  
Thus, when considering the rating to be assigned a service-
connected joint, medical evidence must be obtained as to any 
additional range of motion loss or ankylosis due to pain on 
use, incoordination, weakness, fatigability, or during flare-
ups.  DeLuca.  The veteran has indicated he is in chronic 
pain due to his low back and has difficulty getting out of 
bed and bending.  Additionally, the veteran complains of 
muscle spasm and pain radiating up his back.  Therefore, the 
veteran should be afforded an orthopedic examination to 
address the DeLuca requirements and a neurological 
examination to address the veteran's radicular symptoms.

Additionally, it is indicated in the record that the veteran 
has received treatment from the Boston, Massachusetts; 
Springfield, Massachusetts; Northampton, Massachusetts; 
Bedford, Massachusetts; and Providence, Rhode Island VA 
Medical Centers.  Treatment records from these facilities 
should be requested prior to a VA examination.  VA has a duty 
to assist the veteran in the development of facts pertaining 
to this claim.  The Court has held that the duty to assist 
the claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Finally, there is an indication in the record that in April 
1991 the veteran was applying for Social Security Disability 
benefits.  The VA must obtain a copy of any medical records 
in the possession of the Social Security Administration 
(SSA), together with any administrative decision.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the chronic low back pain 
since 1991.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
those from the Boston, Massachusetts; 
Springfield, Massachusetts; Northampton, 
Massachusetts; Bedford, Massachusetts; 
and Providence, Rhode Island VAMCs.

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
legible copies of any decision that 
awarded Social Security disability

benefits to the veteran and any medical 
records in the possession of the SSA.  
All records must be associated with the 
claims folder.

3.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of the 
service connected chronic low back pain.  
The veteran should be notified of the 
importance of appearing for the 
examinations and the consequences of his 
failure to do so.  The claims folder must 
be made available to the examiners for 
review prior to the examinations.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history. 

The orthopedic examiner should indicate 
as follows:  (The answers should be 
numbered to correspond to the questions 
posed.)

I.  The range of motion of the 
veteran's low back and the normal 
range of motion.

II.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral motion; abnormal 
mobility on forced motion; listing 
of whole spine to opposite side, or 
positive Goldthwaite's sign.

III.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
chronic low back pain due to any of 
the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.   

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected chronic low back 
pain.  If so, all such manifestations 
should be described in detail.  The 
discussion must include notation as to 
whether the veteran has persistent 
symptoms compatible with sciatic 
neuropathy; characteristic pain; 
demonstrable muscle spasm; or absent 
ankle jerk or other neurological findings 
appropriate to the site of any diseased 
disc.  If attacks of intervertebral disc 
syndrome are present, the examiner should 
note whether the attacks are recurrent, 
whether there is intermittent relief or 
whether there is little intermittent 
relief.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and VAOPGCPREC 
36-97 (Dec. 12, 1997) and whether a 
separate rating may be assigned the 
neurological aspects of the service 
connected chronic low back pain.  If the 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case.  This should include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




